DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 11/25/2020 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 5, 7, 9, and 10, are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Itakura (JP2007050340 and attached machine translation).
Regarding claim 1, Itakura teaches a high-pressure homogenizer (claim 1 teaches a micromixer which is considered reading on a high pressure homogenizer) comprising: a channel module comprising a microchannel through which an object for homogenization passes (shown in figure 4 and a zoomed in picture in figure 5 is considered reading on a channel module), 
Regarding claim 2, Itakura teaches wherein the first and second baffles are each provided so as to partition the microchannel into two spaces along the width direction or the height direction (channel walls at C1 and C2 are considered forming a partition along the width direction).
Regarding claim 3, Itakura teaches wherein an interval between two adjacent first baffles is equal to an interval between two adjacent second baffles (there are multiple sets of adjacent baffles with equal intervals between them as shown proximate items C1 and C2). 
Regarding claim 5, Itakura teaches wherein the length of the first and second baffle are the same (the baffles shown in C1 and C2 are the same length).
 Regarding claim 7, Itakura teaches wherein the channel module is provided so that the object passes through respective spaces partitioned by the first and second baffles (see arrows shown proximate C1 and C2 which shows the flow of material through the respective spaces, the material being worked upon is considered intended use of the channel module).
Regarding claim 9, Itakura teaches wherein the microchannel has constant flow areas of the first flow channel and the second flow channel along the moving direction of the object (the flow area in each of the flow channels is the same as shown proximate C1 and C2).
Regarding claim 10, Itakura teaches wherein the microchannel has a rectangular cross section perpendicular to the moving direction of the object for homogenization (page 11 of the machine translation teaches a rectangular parallel pipe shape).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6, 8, 11, 12, and 13 are rejected under 35 U.S.C. 103 a being unpatentable over Itakura (JP2007050340 and attached machine translation).
Regarding claim 4, Itakura is silent to wherein an interval between two adjacent first baffles is different from an interval between two adjacent second baffles. Regarding claim 6, 
Regarding claim 4, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to rearrange the channel walls in order to control the amount of pressure in the micromixer since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Regarding claim 6, 8, 11, 12, and 13, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to modify the sizes and length of the baffle walls in order to better control the degree of mixing since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774